Exhibit 10.64

 
FIRST AMENDMENT TO OFFICE LEASE
 
THIS FIRST AMENDMENT TO OFFICE LEASE (the “Amendment”) is dated for reference
purposes only, this 27th day of January, 2011, by and between OLEN COMMERCIAL
REALTY CORP., A NEVADA CORPORATION (“Landlord”), on the one hand, and PATIENT
SAFETY TECHNOLOGIES, INC., A DELAWARE CORPORATION, (“Tenant”) on the other hand,
with reference to the facts set forth in the Recitals below.
 
R E C I T A L S :
 
A. Landlord and Tenant are parties to that certain Office Lease dated September
15, 2010, (the “Lease”), pursuant to which Tenant leases from Landlord those
certain premises (the “Original Premises”) consisting of approximately 3,300
rentable square feet commonly known as 2 Venture, Suite 350, Irvine, CA 92618
(the “Building”), and more particularly described in the Lease.
 
B. Capitalized terms not defined in this Amendment have the meanings given to
them in the Lease.
 
C. Tenant desires to lease 2,046 rentable square feet of Additional Space known
as 2 Venture, Suite 360, Irvine, CA 92618 on the third (3rd) floor of the
Building. Landlord and Tenant desire to amend the Lease to reflect the addition
of Suite 360, in accordance with the terms hereinafter provided.
 
A G R E E M E N T :
 
NOW THEREFORE, in consideration of the above Recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
 
1.            Additional Space. Effective February 15, 2011, Tenant shall lease
from Landlord 2,046 rentable square feet on the third (3rd) floor of 2 Venture,
Irvine, CA 92618 known as Suite 360 depicted by diagonal lines on Exhibit “A-1”
attached hereto (the “Additional Space”). The term of the lease for the
Additional Space shall commence February 15, 2011 and shall expire on December
19, 2013.
 
2.            Early Possession. Additionally, Landlord agrees to grant Tenant
rent-free Early Possession of the Additional Space, the date to be upon
Landlord’s notice to Tenant that Tenant Improvements are Substantially Complete.
Lease payments for the Additional Space shall not commence until February 15,
2011. Tenant agrees to hold Landlord harmless from any liability or
responsibility for damages to any of Tenant’s personal property, or for any loss
suffered by Tenant through vandalism, theft, or destruction of said personal
property by fire or other causes. It is agreed by Tenant and Landlord that all
the terms and conditions of the Lease are to be in full force and effect, except
as to rent, as of the date of Tenant’s possession of the Additional Space.
 
3.            Monthly Base Rent for Additional Space. Commencing February 15,
2011, the Monthly Base Rent for the Additional Space shall be $3,171.30 per
month (subject to annual adjustments as described herein).
 
 
1

--------------------------------------------------------------------------------

 
 
4.            Project Operating Costs and Real Estate Taxes for the Additional
Space. Tenant shall pay annually Tenant’s Share of increases in Building
Operating Expenses in excess of the 2011 Base Year for the Additional Space with
pro-ration starting February 15, 2011 or actual start date of the Lease for
suite 360.
 
5.            Security Deposit for the Additional Space. Tenant shall pay
$3,364.43 Security Deposit equal to the last Month’s Rent for the Additional
Space.
 
6.            Annual Rent Adjustment for the Additional Space.
 
Commencing February 15, 2012 through February 14, 2013, the Monthly Base Rent
for the Additional Space shall be $3,266.44.
 
Commencing February 15, 2013 through December 19, 2013, the Monthly Base Rent
for the Additional Space shall be $3,364.43.
 
7.            Condition of Premises. Landlord, at its sole cost, shall complete
the following Tenant Improvements in the Additional Space, pursuant to Exhibit
“A-1” attached hereto, using Landlord’s building standards:
 
1.  
Demolish and remove approximately ten (10) linear feet of existing wall where
shown;

2.  
Patch/repair existing carpet to match existing carpet in suite 360 to the best
of Landlord’s ability.

 
Tenant acknowledges that Landlord has forewarned Tenant of the inconvenience
Tenant may experience by occupying Suite 350 while Tenant Improvements are on
going in Suite 360, including, but not limited to, interruption of utilities,
noise, dust and debris, and that Landlord is accommodating Tenant's request to
complete Tenant Improvements in Suite 360 during Tenant's occupancy of Suite
350. Tenant agrees to hold Landlord harmless from any interruption of business
suffered by Tenant or any liability whatsoever resulting from any Tenant
Improvements as set forth in this First Amendment to Office Lease. Landlord will
make every reasonable effort to complete work as soon as possible after receipt
of this signed First Amendment and move-in monies and estimates said work to
take approximately two (2) weeks to complete from date of Landlord's receipt of
the signed First Amendment, but Landlord can make no guaranty of an exact date
of completion and said completion date shall not affect the payment of rent due
from Tenant. Both Tenant and Landlord agree that the Lease for suite 360 will
not commence until all improvements listed above are fully completed. If
completed before February 15, 2011, then the lease Commencement Date will be
February 15, 2011. Otherwise it will start on the date that Landlord and Tenant
agree the above stated Tenant Improvements are completed and an amendment shall
be created defining, said Commencement Date, which will be attached hereto and
will become a part of the terms and conditions of this First Amendment to Office
Lease. Tenant shall be responsible for moving all furniture, and wall hangings,
and removal of all wall coverings, if any, and Landlord shall not be responsible
for same. Tenant agrees not to interfere with, in any way, nor instruct
Landlord's Tenant Improvement crew. In the event Tenant has any suggestions or
comments regarding the Tenant Improvements, Tenant agrees to contact only Jeff
Young at Olen Commercial Realty Corp. regarding same.
 
 
2

--------------------------------------------------------------------------------

 
 
ADDITIONAL TENANT IMPROVEMENTS
 
In the event Tenant requests Additional Tenant Improvements prior to its initial
occupancy of the Additional Space, such improvements shall be subject to
Landlord’s prior approval, with the understanding that the total cost of said
Additional Tenant Improvements shall be the sole responsibility of Tenant. If
Landlord and Tenant are unable to agree upon the plans for, or the cost of any
such proposed Additional Tenant Improvements, Landlord shall not be obligated to
construct such Additional Tenant Improvements. In the event Additional Tenant
Improvements are approved by Landlord, then Landlord shall prepare an Additional
Work Authorization (“AWA”) outlining the specific additional work to be
completed and shall deliver same to Tenant. Tenant shall execute said AWA and
return it to Landlord, together with a check for the total cost of such
Additional Tenant Improvements. Landlord shall not be obligated to commence
construction of any approved Additional Tenant Improvements until Landlord has
received such signed AWA and the check. Further, should the Additional Tenant
Improvements requested by Tenant result in a delay in the completion of the work
as set forth in Item 5 hereinabove beyond the date that work would have been
completed had such Additional Tenant Improvements not been requested, then
Tenant agrees the Commencement Date for this lease will be effective upon the
date those Tenant Improvements would have originally been completed, regardless
of whether Landlord has actually completed the Tenant Improvements as set forth
herein on that date, or whether Tenant can occupy the Premises on or before that
date.
 
In the event Tenant requires Additional Tenant Improvements in the Additional
Space after execution of this First Amendment, such improvements shall be
subject to Landlord’s prior approval, with the understanding that the total cost
of the Additional Tenant Improvements shall be the sole responsibility of
Tenant. If Landlord and Tenant are unable to agree upon the plans for, or the
cost of, any such proposed Additional Tenant Improvements, Landlord shall not be
obligated to construct such Additional Tenant Improvements. In the event
Additional Tenant Improvements are approved by Landlord, then Landlord shall
prepare an Additional Work Authorization (“AWA”) outlining the specific
additional work to be completed and shall deliver same to Tenant. Tenant shall
execute said AWA and return it to Landlord, together with a check for the total
cost of such Additional Tenant Improvements. Landlord shall not be obligated to
commence construction of any approved Additional Tenant Improvements until
Landlord has received such signed AWA and the check. Any construction delay
arising out of Tenant’s request for any Additional Tenant Improvements shall not
affect the payment of Rent as set forth herein. All Rent payments shall be due
on the first of each month of the Lease Term regardless of whether or not the
Additional Tenant Improvements have been completed or delayed.
 
8.            Total Square Footage. Effective February 15, 2011, the total
square footage for the Original Premises and the Additional Space shall be 5,346
rentable square feet.
 
9.            Tenant’s Prorata Share. Effective February 15, 2011, Tenant’s
Prorata Share for the Original Premises and the Additional Space of 5,346
rentable square feet shall be 5.40%.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Option to Renew. Providing Tenant is not in default under any of
the terms of this Lease, Tenant shall have the Option to Extend the term of this
Lease for ONE (1) ONE-YEAR period on all the same terms and conditions as
contained in this Lease, except that the minimum base monthly rent commencing
with the first month of each Lease Extension shall be the THEN FAIR MARKET
RENTAL RATE for equivalent space in Two Venture Plaza, but in no event shall the
new minimum base monthly rent be less than the minimum base monthly rent for the
previous twelve (12) months.
 
To exercise this Option to Extend, Tenant must give notice IN WRITING to
Landlord by certified mail, return receipt requested at least ONE HUNDRED AND
EIGHTY DAYS prior to the expiration of the previous term, or by June 19, 2013.
 
11.           Upon Execution. Tenant shall pay Landlord upon execution hereof
$4,950.08; $1,585.65 as Monthly Base Rent for February 15-28, 2011 (14 days
prorated) for the Additional Space, and $3,364.43 as Additional Security Deposit
to equal the last month’s Rent for the Original Premises and the Additional
Space.
 
12.           No Other Modifications. Except as modified in this Agreement, all
other terms and conditions of the Lease between the Parties above described, and
attached hereto, shall continue in full force and effect.
 
See Exhibit “A-1” attached hereto and made a part hereof.
 

 
LANDLORD: 
OLEN COMMERCIAL REALTY CORP.     A NEVADA CORPORATION          
By:
      Name : Jayne Taylor     Title:  Vice President/CFO            
Date:
            TENANT: PATIENT SAFETY TECHNOLOGIES, INC.,     A DELAWARE
CORPORATION            
By:
      Name : David Dreyer     Title:  CFO            
Date:
 

 
 
4

--------------------------------------------------------------------------------

 
 
[f10k2011_patient6.jpg]
 
 
 
 
EXHIBIT "A-1"
 
5 

--------------------------------------------------------------------------------

 

